Citation Nr: 0826007	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis


INTRODUCTION

The veteran had active service from June 1971 to December 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Columbia, 
South Carolina, which denied the above claim.

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
in Washington, DC.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDING OF FACT

Hypertension was first manifested during the veteran's period 
of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the claim of service 
connection for hypertension. The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  Service connection for 
cardiovascular-renal disease, to include hypertension, may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The veteran's available service medical records shows that 
the veteran had numerous readings of elevated blood pressure 
during his period of active service.  A service medical 
record dated in March 1982 shows a blood pressure reading of 
140/90.  In February 1989 it was 110/90; in March 1989 it was 
120/90; in December 1990 it was 130/90; in August 1991 it was 
134/96; and in October 1992 it was 120/90.  Service hospital 
treatment records from the Shaw Air Force Base medical care 
facility dated in March 1999 shows that blood pressure was 
143/97.  Additionally, a service medical record dated in 
August 1991 shows that the veteran was diagnosed with 
hypertension.  A service Preventive Health Assessment report 
dated in August 1998 shows that the veteran indicated that he 
had high blood pressure or had taken medications for high 
blood pressure.

Subsequent to service, a VA general medical examination 
report dated in March 1999, within one year following the 
veteran's separation from active service, shows that the 
veteran's blood pressure was taken on three occasions and was 
read to be 130/90, 138/100, and 132/88.

A hospital treatment record from Dorn Veterans Hospital dated 
in April 1999, also within one year following separation from 
service, shows that the veteran's blood pressure was read to 
be 154/97.

Private hospital treatment records dated in January 2001 and 
July 2003 from the Tuomey Regional Medical Center show that 
the veteran was treated for symptoms associated with 
uncontrolled hypertension.

A VA hypertension examination report dated in March 2006 
shows that the examiner indicated that the veteran's service 
medical record had revealed multiple blood pressure entries, 
all of which were within normal limits.  The highest entry 
noted in the record was 136/80.  The examiner concluded that 
the veteran did not develop hypertension while in service, 
and that it was less than 50 percent likely that any 
subsequently developed hypertension was related to service.

A private medical record from A. M. Gordon, M.D., dated in 
June 2008 shows that during service the veteran was found to 
have elevated blood pressure readings. Within the presumptive 
year of discharge from service, he was found to have an 
elevated blood pressure reading in the hypertensive range.  
In January 2001, he was referred to the Tuomey Regional 
Medical Center from Shaw Air Force Base for uncontrolled 
hypertension and headache.  He was found at that time to have 
a blood pressure of 200/140.  He was admitted to the hospital 
at Tuomey Healthcare System  when he presented to the 
emergency room with complains of severe headache, dizziness 
and nausea.  His blood pressure at that time was 189/123.  He 
was found to have AV nicking on the retinal examination.  He 
was diagnosed with accelerated hypertension and 
hyperlipidemia and was treated with anti-hypertensives and a 
statin.  In July 2003, he presented again to the emergency 
room at Tuomey Healthcare System with complaints of headache, 
nausea, generalized malaise and had noted that he had a 
systolic blood pressure of 150.  He was found on physical 
examination to have a blood pressure of 134/94.  He was 
diagnosed with hypertension and headache and was discharged 
with instructions to follow-up at Shaw Air Force Base after 
his repeat blood pressure was found to be 130/88.

Dr. Gordon indicated that elevated blood pressure remained an 
extraordinarily common and important risk factor for 
cardiovascular and renal diseases, including stroke, coronary 
heart disease, heart failure, and kidney failure.  Pre-
hypertensive individuals were said to have a high probability 
of developing hypertension and carry an excess risk of 
cardiovascular disease compared to those with a normal blood 
pressure.  Dr. Gordon concluded that the medical evidence of 
record revealed the presence of elevated blood pressure 
readings during service, some in the hypertensive range and 
others in the pre-hypertensive range; the veteran had 
hypertensive blood pressure within the presumptive year of 
discharge; and the veteran subsequently presented with 
accelerated hypertension and evidence of retinal vascular 
damage.  Individuals with pre-hypertension carry the excess 
risk of developing hypertension.  In addition, individuals 
with two or more blood pressure readings in the hypertensive 
range are assigned the diagnosis of hypertension.  The 
presence of retinal vascular damage as evidenced by the 
presence of AV nicking seen on the retinal examination 
performed in 2001 suggests poor blood pressure control for a 
prolonged period of time.  Dr. Gordon opined that the earlier 
blood pressure elevations observed during service, as well 
as, the hypertensive blood pressure reading observed within 
the presumptive year of discharge from service could be 
considered a precursor of his current diagnosis of 
hypertension.  Therefore, it was more likely than not that 
the blood pressure elevations that occurred during service 
and within the presumptive year of discharge from service 
were clear indicators of the veteran's current diagnosis of 
hypertension. 

The Board has considered the March 2006 VA examination report 
which concluded that the veteran's service medical record 
blood pressure entries, all of which were within normal 
limits (the highest being 136/80), and that the veteran did 
not develop hypertension while in service.  However, as 
indicated by the evidence set forth above, the examiner does 
not appear to have had access to all of the service medical 
record which are currently contained by the veteran's claims 
file.  The veteran's service medical records, as well as the 
medical treatment records dated within one year following 
separation from service, all show that the veteran had 
numerous entries of elevated blood pressure.

The Board finds probative the June 2008 opinion of Dr. Gordon 
which concluded that it was more likely than not that the 
blood pressure elevations that occurred during service and 
within the presumptive year of discharge from service were 
clear indicators of the veteran's current diagnosis of 
hypertension.  This opinion is considered probative as it was 
definitive, based upon a complete review of the veteran's 
medical treatment records as set forth above, and supported 
by detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran's currently 
diagnosed hypertension was likely first manifested during his 
period of active service.  See Ashley, 6 Vet. App. at 59, 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for hypertension is granted. 




ORDER

Service connection for hypertension is granted.




____________________________________________
Steven D. Reiss
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


